Citation Nr: 1027696	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-13 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to a total disability rating for compensation due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 
1967.

The issue of TDIU entitlement was most recently before the Board 
of Veterans' Appeals (Board) in November 2009, at which time it 
was remanded to the VARO in Waco, Texas, through the VA's Appeals 
Management Center (AMC) in Washington.  The primary purposes of 
such remand were to permit the AMC to afford the Veteran a VA 
medical examination and to obtain a medical opinion as to the 
Veteran's employability, and following the AMC's completion of 
the requested actions, the case has since been returned to the 
Board for further review.  


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has a single service-connected disability, that 
of residuals of cold injuries to the right and left lower 
extremities, for which a 60 percent rating has been in effect 
since July 2004.

3.  The disability evaluation of 60 percent for one disability 
meets the schedular requirements for TDIU entitlement.

4.  The Veteran reports having a high school diploma and two 
years of college education in addition to other educational 
pursuits; his past work experience was as a senior technical 
representative and self-employed contractor, with all full-time 
work reportedly ceasing in 1999, although there are indications 
that the Veteran has continued to work in the years thereafter.  

5.  The Veteran's service-connected disability, alone, does not 
preclude the performance of substantially gainful employment 
consistent with his educational and occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.340, 3.341, 4.3, 4.15, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was previously remanded by the Board 
in November 2009, so that additional development could be 
undertaken.  Primary among the reasons for the remand was to 
permit the AMC to undertake a medical examination and to solicit 
a medical opinion from the VA examiner as to the impact of the 
Veteran's service-connected cold injuries upon his employability.  
The examiner was also to elicit a complete work and educational 
history.  On remand, a VA medical examination was conducted in 
December 2009, but neither a full work nor educational history 
was obtained, although the clinical findings from such 
examination comprehensively detailed the current status of the 
Veteran's cold injuries involving his lower extremities and their 
effects.  In addition, a medical opinion as to the effects of the 
Veteran's cold injuries as to his employability was furnished.  
Although such opinion was not communicated in the terms or manner 
requested by the Board, but set forth the effects of each 
identified disability, be it service-connected or nonservice-
connected, on his employability, the VA examiner nevertheless 
reached the ultimate question of whether service-connected 
disablement, alone, resulted in unemployability.  On that basis, 
substantial compliance with the Board's directives was achieved 
and it, too, is noted that neither the Veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification 
obligation in this case was accomplished by way of the RO's 
letter to the Veteran dated in April 2005, as supplemented by 
further RO correspondence in March 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Such was followed by the 
issuance of supplemental statements of the case in August 2007 
and February 2010, thereby curing any timing error as to the 
notice received.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in the 
form of a supplemental statement of the case to cure timing of a 
notification defect).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  All pertinent 
examination and treatment records have been obtained and made a 
part of the appellant's claims folder to the extent that such 
records have been adequately identified or are otherwise 
available.  Notice is taken that the evidence of record includes 
various examination and treatment reports compiled since the 
Veteran's discharge from service, including the reports of 
multiple VA medical examinations.  Findings and opinions from 
those VA medical evaluations are sufficiently detailed and 
comprehensive in scope so as to permit the Board to fairly and 
accurately evaluate the TDIU claim presented and it is of note 
that neither the Veteran, nor his representative, argues 
otherwise. The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duties to notify and duty to 
assist have been satisfied and will proceed to the merits of the 
Veteran's appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.159(c)(4), 3.326, 3.327; see also McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).

Merits of the TDIU Claim

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities; provided that, if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Factors such as employment 
history, as well as educational and vocational attainments, are 
for consideration.  Id.  For VA purposes, the term, 
unemployability, is synonymous with an inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 
Fed. Reg. 2317 (1992).  The word substantially suggests an intent 
to impart flexibility into a determination of the veteran's 
overall employability, as opposed to requiring him to prove that 
he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 
1378, 1385 (Fed. Cir. 2001).

In the matter at hand, service connection has been established 
for residuals of cold injuries of the right and left lower 
extremities, with each lower extremity being evaluated as 30 
percent disabling since July 2004.  A combined disability 
evaluation of 60 percent has remained in effect since July 2004, 
which meets the 60 percent single disability of common etiology 
requirement of 38 C.F.R. § 4.16(a).  

The question thus presented by the Veteran's appeal is whether he 
is unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.  38 C.F.R. 
§ 4.16(b).  The Veteran asserts in oral and written testimony 
that he is entitled to a TDIU on the basis of his inability to 
continue as a self-employed home remodeler, citing his inability 
to work more than three hours daily since 1999 due to pain and 
swelling of his legs.  Prior to his self-employment, he reported 
having worked as a senior technical representative for Xerox from 
1969 to 1979.  

In his TDIU application filed in May 2005, the Veteran reported 
having a high school diploma and two years of college-level 
training.  He also therein indicated that he last worked full-
time in 1999, when he was a self-employed contractor.  
Information of record further shows his receipt of VA educational 
benefits for pursuit of degree or certificate programs in 
insurance sales and business machinery.  

The fact that the Veteran's single service-connected disorder is 
evaluated as 60 percent disabling indicates recognition by VA 
that there is present significant resulting disability and a 
corresponding industrial impairment.  See 38 C.F.R. § 4.1.  Such 
rating, however, is not dispositive of the question of whether 
service-connected disability precludes the Veteran from securing 
and following a substantially gainful occupation.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. 
§ 4.16(a).  The Court noted the following standard announced by 
the United States Eighth Circuit Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

Notwithstanding the reported unemployment since 1999, such 
unemployment is not dispositive of the question of whether the 
Veteran's service connected disability precludes all forms of 
substantially gainful employment consistent with his education 
and employment background.  The Veteran was a self-employed 
contractor for many years and, this is not a case where a current 
or former employer presents evidence that the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected cold injuries.  Moreover, there 
are indications within the record that some employment was 
attempted since 1999, with the Board specifically noting that at 
the time of a VA medical examination in October 2004 he reported 
having worked until 16 months prior thereto but had to quit 
because of a leg ulceration and lower extremity swelling.  When 
evaluated by VA in May 2005 for knee disablement, the Veteran 
indicated that he had missed 30 days of work per year as a roofer 
due to his knee disorder.  As well, at the time he was treated on 
an outpatient basis by VA in March 2007, he was reported to be 
working hard recently at his construction job.  

In terms of the medical evidence presented, there is evidence 
both for and against the question of whether the Veteran is 
rendered unemployable by service-connected disablement.  A 
private treating physician indicated in August 2004 that the 
Veteran had sought evaluation for leg edema and discomfort and an 
inability to work more than two or three hours daily; the 
diagnosis was of chronic lymphadema and such was linked to 
inservice cold injuries.  In the opinion of that physician, the 
Veteran  
was a candidate for long term disability.  VA examination in 
October 2005 distinguished service-connected disability involving 
cold injuries to both lower legs (moderate disablement with 
slight progression) from that of nonservice-connected varicose 
veins of both lower leg, which were unrelated to his cold 
injuries or military service.  Ulcerations of the lower legs were 
in the opinion of the VA examiner a manifestation of the 
Veteran's nonservice-connected varicose veins.  

On a cold injury examination by VA in May 2007, manifestations 
affecting each lower extremity were noted to include numbness, 
cold sensitivity, arthralgia, nail deformity or fungus, color 
change, and impaired sensation.  No pain was in evidence.  In the 
opinion of the VA examiner, the Veteran was rendered unemployable 
due to residuals of cold injuries, although no explanation for 
that opinion was offered.  

Clarifying data were requested by the Board through its November 
2009 remand, wherein the AMC was directed to afford the Veteran a 
VA medical examination.  On a December 2009 VA examination, one 
to two plus pitting edema and severe stasis dermatitis in both 
pretibial and ankle areas were present, without ulceration.  
Decreased monofilament testing and pinprick sensation in both 
feet and over the legs from the knees down were also in evidence.  
Nine separate diagnoses were entered, two of which were severe 
statis dermatitis in both lower extremities without ulceration, 
and a cold injury of both lower extremities with numbness and 
pain in both feet.  In the VA examiner's opinion, the cold injury 
residuals resulted in pain and swelling of the lower extremities 
when standing for two hours or more and, thus, hindered the 
Veteran's ability to perform certain types of work, but not his 
performance of work requiring only a sedentary level of exertion.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements.  The Board acknowledges 
that the Veteran is competent, even as a layperson, to attest to 
factual matters of which he has first-hand knowledge, e.g., the 
limitations he experiences as a result of his disability.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and that competent lay evidence 
can be sufficient in and of itself.  Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  In the cases of Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), and Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but also extends 
to the first two.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue. Id.

In this case, despite the Veteran's assertions that he has not 
worked on a full-time basis since 1999, statements made by him to 
medical personnel when seeking examination or treatment from 2004 
to 2007 as to his current or former employment suggest that he 
has engaged in substantially gainful work activity more recently 
than 1999.  To that extent, the Veteran's allegations of 
unemployment since 1999 are not credible.  

Moreover, the record identifies a variety of nonservice-connected 
disabilities, which according to the VA examiner in December 2009 
are limiting in terms of the Veteran's employability.  There is 
evidence presented in support of the benefit sought in the form 
of the opinion offered by a private treating physician in August 
2004 that the Veteran was a candidate for long term disability 
based on his cold injuries, but that opinion is actually vague in 
terms of employability.  There is also the opinion offered 
without explanation by the VA examiner in May 2007 that the 
Veteran was unemployable solely on the basis of his cold 
injuries.  Such evidence in total is not found to be as 
persuasive as the opinion furnished by the VA examiner in 
November 2009 that, although the cold injuries are limiting in 
terms of the Veteran's employability, they do not preclude the 
performance of sedentary employment.  The November 2009 
examination was based on a complete review of the claims folder, 
inclusive of the history of the disability in question since 
service discharge, as well as a thorough evaluation of current 
manifestations and limitations resulting from such disablement.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990) (in rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence that it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

Here, the inquiry is whether service-connected disability 
precludes all forms of gainful work activity, and while the 
Veteran's cold injuries eliminate the possibility of work as a 
self-employed remodeler or contractor, they do permit him to 
obtain and maintain sedentary employment consistent with his 
prior educational and occupational attainments.  On that basis, 
it cannot reasonably be concluded that the Veteran is rendered 
unemployable by service-connected disability and there is 
otherwise no basis for assignment of TDIU on a schedular or 
extraschedular basis.  

As a preponderance of the evidence is against the Veteran's claim 
for TDIU, the benefit-of-the- doubt rule is inapplicable and the 
benefit sought on appeal must be denied.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


ORDER

Entitlement to TDIU is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


